DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
 
Response to Amendment
Amendment filed on 6/8/2022 does not constitute new matter, and has been accepted by Examiner.


Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.
Applicant argues that Su in view of Frank does not disclose the newly amended limitations of 
determining, by at least one processor of the mobile device independent of the first application, a plurality of locations of the mobile device, wherein each location corresponds to a different time; and
determining, at the processor of the mobile device, whether the first application has permission to access the plurality of location records based on a permission level associated with the first application.
However, due to the broadness of the claim language, 
“determining, by at least one processor of the mobile device independent of the first application, a plurality of locations of the mobile device, wherein each location corresponds to a different time.” Su still discloses said argued feature in Fig. 7 showing the plurality of places/location with the corresponding times the user is there; [0038]: collected device data can be provided by the user or can be collected sensor data 230 shown in Fig.2, which is independent from application data 234.
Furthermore, due to the broadness of the claim language of said feature,
“determining, at the processor of the mobile device, whether the first application has permission to access the plurality of location records based on a permission level associated with the first application.” Frank still discloses said amended feature in paragraph [0117], wherein the device processor allows the location determination application to access to user’s location record based on an established user profile. It would have been obvious before the effective filing date of the claimed invention Frank’s disclosure to provide more privacy for users for disclosing their location information.

Due to the broadness of the claim language, the claims are still not yet in condition for allowance, and are still rejected as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2014/0128105; hereinafter Su) in view of Frank et al. (US 2007/0264974; hereinafter Frank).

Regarding claim 1, 9, 17, and 25 Su discloses a method of providing information associated with a location history of a mobile device to a first application of plurality of applications on the mobile device, comprising: 
determining, by at least one processor of the mobile device independent of the first applicaiton, a plurality of locations of the mobile device, wherein each location corresponds to a different time ([0038]: sensors of mobile device may measure information pertaining to a location of the device and the changes in location and the duration of time the device spent at said location; Su still discloses said argued feature in Fig. 7 showing the plurality of places/location with the corresponding times the user is there; [0038]: collected device data can be provided by the user or can be collected sensor data 230 shown in Fig.2, which is independent from application data 234); 
storing, in a local memory of the mobile device ([0041]: stored locally on the device), a plurality of location records that correspond to the plurality of locations of the mobile device ([0038]: sensors of mobile device may measure information pertaining to the changes in location and the duration of time the device spent at said location); 
receiving, at the processor of the mobile device, subsequent to the storing the plurality of location records, an information request from a first application of a plurality of applications, the information request including criteria for filtering the plurality of location records ([0062]-[0074]: the data analyzer recognizes the various activities performed by mobile device/user at various locations and predicting a future set of activities based on said historical data and providing location information to applications such as service engine to receive personalized location based advertisements and services); and 
providing, by the at least processor of the mobile device, the information to the first application ([0062]-[0074]: the data analyzer recognizes the various activities performed by mobile device/user at various locations and predicting a future set of activities based on said historical data and providing location information to applications such as service engine to receive personalized location based advertisements and services). 
Su discloses all the particulars of the claim but is unclear about the limitation that the information requested by the first application is a route; 
determining whether the first application has permission to access the plurality of location records based on a permission level associated with the first application; and
in response to the determining that the first application has permission to access the plurality of location records, determining, by the at least one processor of the mobile device, information based on the plurality of location records that meet the filtering criteria, wherein the information corresponds to two or more location records associated with the route.
However, Frank does disclose the limitations of the information requested by the first application is a route ([0094]-[0095]: requesting location/route data of attendees; [0117], wherein the device processor allows the location determination application to access to user’s location record based on an established user profile); 
Determining, at the processor of the mobile device, whether the first application has permission to access the plurality of location records based on a permission level associated with the first application ([0092]-[0093]: wherein the attendee gives permission to be tracked at specific times or not; [0117], wherein the device 114 processor allows the location determination application to access to user’s location record based on an established user profile); and
in response to the determining that the first application has permission to access the plurality of location records ([0093]: having proper permissions for location/status information aggregation), determining, by the at least one processor of the mobile device, information based on the plurality of location records that meet the filtering criteria, wherein the information corresponds to two or more location records associated with the route ([0094]-[0095]: displaying location/route data of attendees).
It would have been obvious before the effective filing date of the claimed invention Frank’s disclosure to provide more informative location information of all meeting attendees.


Regarding claims 2, 10, 18, and 26 Su discloses the method of claim 1, wherein each location record of the plurality of location records further comprises a duration of the mobile device at the location, a point of interest associated with the location, an activity associated with the location, metadata associated with the location, or any combination thereof ([0062]-[0074]: the data analyzer recognizes the various activities performed by mobile device/user at various locations and predicting a future set of activities based on said historical data and providing location information to applications such as service engine to receive personalized location based advertisements and services). 

Regarding claims 3, 11, 19, and 27 Su discloses the method of claim 2, wherein the criteria for filtering the plurality of location records comprises: one of more locations, one or more points of interest, one or more activities, one or more durations, one or more times, one or more position uncertainties, one or more positioning technologies or any combination thereof ([0062]-[0074]: the data analyzer recognizes the various activities performed by mobile device/user at various locations and predicting a future set of activities based on said historical data and providing location information to applications such as service engine to receive personalized location based advertisements and services). 
Regarding claims 4, 12, 20 and 28 SU disclose the method of claim 1, the determining, by the at least one processor of the mobile device, the information is further based on a level of permission of the first application ([0051]: certain sensor information relating to the location and activities of mobile device/user can be categorized as confidential). 
Regarding claims 5, 13, 21, and 29 Su discloses the method of claim 4, wherein the determining, by the at least one processor of the mobile device, the information is further based on a level of permission of the first application comprises: obtaining the level of permission of the first application, wherein the level of permission is set by user prompt, preset permissions, preset rules, previously granted permissions or any combination thereof ([0051]: certain sensor information relating to the location and activities of mobile device/user can be categorized as confidential). 
Regarding claims 6, 14, 22, and 30 Su discloses the method of claim 1, wherein the information comprises one or more location records, a subset of information from the one or more location records, statistics related to the one or more location records or any combination thereof (0068]-[0069]: analyzing the probability of future activity based on passed location records). 
Regarding claims 7, 15, 23, and 31 Su discloses wherein determining, by the at least one processor of the mobile device, information is based on the plurality of location records and the filtering criteria, and the level of permission of the first application comprises:
 obtaining a subset of plurality of location records based on the plurality of location records and the filtering criteria ([0062]-[0074]: the data analyzer recognizes the various activities performed by mobile device/user at various locations and predicting a future set of activities based on said historical data and providing location information to applications such as service engine to receive personalized location based advertisements and services); 
determining an access level based on the level of permission of the first application ([0051]: certain sensor information relating to the location and activities of mobile device/user can be categorized as confidential); and 
determining the information associated with the subset of plurality of location records based on the access level ([0062]-[0074]: the data analyzer recognizes the various activities performed by mobile device/user at various locations and predicting a future set of activities based on said historical data and providing location information to applications such as service engine to receive personalized location based advertisements and services; [0051]: certain sensor information relating to the location and activities of mobile device/user can be categorized as confidential). 
Regarding claims 8, 16, and 24, Su discloses wherein the determining the access level is further based on one or more needs of the first application ([0051]: certain sensor information relating to the location and activities of mobile device/user can be categorized as confidential). 
Regarding claims 32, 33, and 34 Frank discloses wherein one or more records of plurality of location records further comprises sensor data from one or more sensors, wherein the one or more sensors comprise an electrical field sensor, a magnetic sensor, an optical sensor, a motion sensor, an accelerometer, an inertial measurement sensor, a pressure sensor, an olfactory sensor, a heart sensor, a chemical environmental sensor, a biosensor, a metabolic indication sensor, a radio frequency point of sale transaction sensor or any combination therefore ([0030]: location sensor 118 such as GPS recording location information and plurality of various sensors including accelerometers).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/Primary Examiner, Art Unit 2644